Adams, J.,
dissenting . — A. am not abie to concur in the foregoing opinion as to the admissibility of the statements of the defendant’s agent. It is true that this agent appears to have been employed to some extent in the capacity of an hostler, but he had nothing to do with the transaction out of which the plaintiff’s loss arose. He did not put up the horse. The most that can be said is that, after the horse was dead, the hostler, having been notified, came and extracted his body, and the statements which the witness was allowed to testify to as having been made by the hostler were in regard to the condition in which the horse was found. These statements Avere nothing but a narrative of past evejits, and it is well settled that evidence of such statements made by an agent do not bind the principal. In 1 Greenl. Ev., § 113, the author says: “Where the agent’s right to act in the particular matter in question has ceased, the principal can no longer be affected by his declarations, they being mere hearsay.” Citing Stiles v. Western R’y Co., 8 Metc., 44; Corbin v. Adams, 6 Cush., 93; Covington, etc., R'y Co. v. Ingles, 15 B. Mon., 637.
It is of no consequence that the- hostler was still in the defendant’s employment as hostler at the time he made the alleged statements. The material faqt is that he was not then nor at any time engaged in the transaction in which the injury occurred. Even if the hostler had been charged with responsibility in regard to the construction of the stable, and there had been evidence tending to show that the injury occurred through his fault in constructing it improperly, his statements about it subsequent to the injury would not bind his principal. It Avas substantially so held in Luby v. Hud*628son R. R’y Co., 17 N. Y., 131, and Verry v. Burlington, C. R. & N. R’y Co., 47 Iowa, 549. But the case at bar is stronger for the defendant than those, because the hostler had nothing to do with the construction of the stable, and was in no way in fault for the injury. Tie -was a mere witness of the condition of the horse after he was dead. If the plaintiff desired to prove that condition, he should have called the hostler to testify. Possibly it might be thought that Morse v. Connecticut River R’y Co., 6 Cush., 450, affords some support to the majority opinion. In that case a passenger lost a trunk, and the admissions of the conductor and baggage-master, made the next morning, were held admissible. But they were still charged with the duty of delivering the baggage, and of answering all proper -.questions concerning it. In the case at bar the defendant’s hostler was charged with no duty at any time in regard to the plaintiff’s horse, nor in regard to the construction of the stable, which, it is alleged, caused the injury. He sustained no more relation to this injury than any other employe would have done who had witnessed the condition of the horse after he was dead. The majority opinion, it seems to me, ignores the rule that the statements of an agent are admissible against the principal only when made at the time of the transaction in question, and when they are a part of the res gestee.
Under the ruling made, I no see reason why any employer would not be bound by any statement of an employe